                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MISSOURI

BIGFOOT ON THE STRIP, LLC,                   )
                                             )
                              Plaintiff,     )
                                             )
       vs.                                   )        Case No. 18-03155
                                             )
RANDY WINCHESTER and                         )
EMILY WINCHESTER,                            )
                                             )
                              Defendants.    )

                                  MOTION TO WITHDRAW

       Patricia A. Keck of Keck, Phillips & Wilson, LLC, hereby requests leave of Court to withdraw

her representation of Defendants Randy Winchester and Emily Winchester in the above matter, and in

support thereof, states that the Hinkle Law Firm, LLC will remain as lead counsel for defendants.




                                             KECK, PHILILPS & WILSON, LLC

                                             By       /s/Patricia A. Keck
                                                  Patricia A. Keck         #42811
                                                  3140 East Division
                                                  Springfield, Missouri 65802
                                                  Telephone: (417) 890-8989
                                                  Facsimile: (417) 890-8990
                                                  Email: pat@kpwlawfirm.com
                                                  Attorneys For Defendants




                                                  1
                                CERTIFICATE OF MAILING

       The undersigned hereby certifies that a true and accurate copy of the foregoing Motion
to Withdraw was served via electronically filing this 22nd day of April, 2019 to:

Bryan D. Fisher                                   Jennifer R. Johnson
Daniel Wooten                                     Michelle Stewart
Neale & Newman, LLP                               Hinkle Law Firm, LLC
1949 E. Sunshine, Suite 1-130                     6800 College Blvd, Suite 600
Springfield, MO 65808-0327                        Overland Park, KS 66211

                                                  /s/ Patricia A. Keck
                                                   Patricia A. Keck




                                             2
